Citation Nr: 1308298	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  07-31 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left leg degenerative joint disease and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel
INTRODUCTION

The Veteran had active service from April 1969 to June 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claim of service connection for left leg degenerative joint disease and denied the claim on the merits.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In July 2010, the Board recharacterized the issue on appeal as whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left leg degenerative joint disease and remanded the Veteran's appeal to the RO for additional action.  

In an October 2011 written statement, the Veteran indicated that he had moved to Hawaii; appointed the Hawaii Office of Veterans Services as his accredited representative; and "respectfully requests he be given his BVA hearing for his appeal by videoconference at the Honolulu Regional Office."  As noted above, the Veteran was afforded an April 2010 hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  In March 2013, the undersigned Acting Veterans Law Judge determined that the Veteran had not submitted any good cause or other explanation to support his request for a second hearing before a Veterans Law Judge and denied his hearing request under the provisions of 38 C.F.R. §§ 20.700, 20.1304 (2012).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The issue of the Veteran's entitlement to service connection for a left leg disorder to include a left knee degenerative joint disease is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In March 2005, the RO denied service connection for left leg degenerative joint disease.  The Veteran was informed in writing of the adverse decision and his appellate rights in March 2005.  He did not submit a notice of disagreement (NOD) with the decision. 

2.  Additional VA clinical documentation received within one year of notice of the March 2005 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The March 2005 rating decision denying service connection for left leg degenerative joint disease is not final.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(b), 3.159, 20.1105 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a) , must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board finds that the March 2005 rating decision denying service connection for left leg degenerative joint disease is not final and remands the Veteran's claim of entitlement to service connection to the RO for additional action.  As such, no discussion of VA's duty to notify and to assist is necessary.


II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of the Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2012).  

The provisions of 38 C.F.R. § 3.156 (2012) direct, in pertinent part, that:

  (a)  General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

  (b)  Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

The provisions of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In making the determination of materiality, "the Board is precluded from considering the credibility of the newly submitted evidence; strictly for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  

In applying 38 C.F.R. § 3.156(b), the Court has clarified that: 

When a claim is filed and the RO renders an adverse decision, the claimant has the right to disagree with that decision by filing an NOD within one year from the date of mailing of notice of the decision.  38 U.S.C. § 7105(b)(1).  However, "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed.Cir.2011).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

A.  Prior Rating Decision

In March 2005, the RO denied service connection for left leg degenerative joint disease as there was no evidence of the claimed disorder during active service or at any time thereafter.  The Veteran was informed in writing of the adverse decision and his appellate rights in March 2005.  He did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records make no reference to left leg degenerative joint disease.  The service documentation does reflect that the Veteran sustained a left distal tibial fracture.  Service connection for left leg fracture residuals has been established.  In his November 2004 claim for service connection, the Veteran advanced that service connection for left leg degenerative joint disease was warranted secondary to his service-connected left leg fracture residuals.  

The Board observes that VA clinical documentation dated within one year of the notice of the March 2005 rating decision was in VA's possession and constitutes new and material evidence as to the issue of service connection for left leg degenerative joint disease.  A September 2005 VA neurosurgery evaluation conveys that the Veteran complained of left knee problems; reported that he had undergone left knee arthroscopic surgery; and was "disabled because of the knee."  An assessment of "chronic left knee pain, post old injury" was advanced.  This clinical documentation is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.  The new and material documentation was not addressed by any adjudicatory action prior to the April 2007 rating decision.  

New and material evidence pertaining to the issue of service connection for left leg degenerative joint disease was received by the RO within one year of written notice to the Veteran of the March 2005 rating decision.  Therefore, the decision is not final and remains pending.  38 C.F.R. § 3.156(b) (2012).  


ORDER

The March 2005 rating decision denying service connection for left leg degenerative joint disease is not final and remains pending. 


REMAND

The Veteran asserts that service connection is warranted for chronic left knee degenerative joint disease as he sustained the claimed disorder secondary to his service-connected left leg fracture residuals.  In support of his claim, the Veteran submitted a January 2011 VA X-ray study of the knees which revealed left knee joint space narrowing which had "developed since the prior study of 2/8/2008."  

The Veteran has not been afforded a VA examination for compensation purposes which addresses the etiology of his recently diagnosed left knee joint line narrowing and its relationship, if any, to his service-connected left leg fracture residuals.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA clinical documentation dated after January 2011 is not of record.  

As noted above, the Veteran has moved to Hawaii.  The Board notes that action should be undertaken to transfer the Veteran's records to the appropriate Regional Office.  

Accordingly, the case is REMANDED for the following action:

1.  Action should be undertaken to transfer the Veteran's records to the appropriate Regional Office.  

2.  Contact the Veteran and request that he provide information as to all treatment of his claimed chronic left leg and knee disability after January 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the Regional Office should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).  

3.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after January 2011.  

4.  Then schedule the Veteran for a VA examination for compensation purposes to address the current nature and etiology of his claimed chronic left leg and knee disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no chronic left knee disorder is identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as whether it as likely than not (i.e., probability of 50 percent or more) that any identified chronic left knee or leg disability had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's left leg fracture residuals and other service-connected disabilities.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treat ment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


